Citation Nr: 1442383	
Decision Date: 09/22/14    Archive Date: 09/30/14

DOCKET NO.  09-37 244A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for posttraumatic stress disorder (PTSD). 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife 


ATTORNEY FOR THE BOARD

J. Murray, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1968 to March 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma, which, in part, granted service connection for PTSD and assigned a 30 percent disability evaluation, effective November 12, 2008.

 In April 2011, the Veteran testified before the undersigned Acting Veterans Law Judge (VLJ) in a videoconference hearing.  A transcript of this proceeding has been associated with the claims folder.  The Board hearing was sufficient to fulfill his right to a hearing under 38 C.F.R. § 20.700(a) (2013).  

In February 2014, the Board remanded the matter on appeal to the RO (via the Appeals Management Center (AMC)) for additional development, to include asking the Veteran for his assistance in identifying and obtaining any outstanding records and providing him with a new VA psychiatric examination.  As the requested development has been completed, no further action to ensure compliance with the remand directive is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).

This appeal was processed using the electronic claims processing system. Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record


FINDINGS OF FACT

1.  Throughout the period under appeal, the Veteran's PTSD disability has been manifested by no more than sleep impairment, nightmares, occasional depressed mood, and hyper-startled responses, which results in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks during periods of stress.  

2.  At no point during the period under appeal has the Veteran's PTSD disability been manifested by symptomatology that is consistent with occupational and social impairment with reduced reliability and productivity. 


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in excess of 30 percent for PTSD disability have not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

1.  VA's Duty to Notify and Assist 

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim by an agency of original jurisdiction, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  In the notice, VA will inform the claimant which information and evidence, if any, that the claimant is to provide to VA and which information and evidence, if any, that VA will attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also address the rating criteria and effective date provisions that are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter dated in December 2008.  This letter also included notice with respect to the effective-date element of the claim.  The claim was subsequently adjudicated by the originating agency in February 2009.  In short, the record indicates the Veteran received appropriate notice pursuant to the VCAA.  Accordingly, with respect to VCAA notice, there is no prejudice to the Veteran in the Board's proceeding with the issuance of a decision on the merits as to his increased rating claims.

Concerning VA's duty to assist, the Board notes that the VA has obtained the Veteran's service treatment records, post-service treatment records, and his testimony and lay statements. 

The Veteran was afforded VA psychiatric examinations in December 2008, June 2010 and April 2014.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical condition, and rendered appropriate diagnosis consistent with the remainder of the evidence of record.  Furthermore, the examination reports contain sufficient information to rate the Veteran's PTSD disability under the appropriate diagnostic criteria.  The Board finds the three VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2011); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

In short, the Board has carefully considered the provisions of the VCAA, in light of the record on appeal and, for the reasons expressed above, finds that the development of the Veteran's claims has been consistent with said provisions.  The Board is satisfied that any procedural errors in the originating agency's development and consideration of the claims were insignificant and nonprejudicial to the Veteran. 

The Veteran has been accorded ample opportunity to present evidence and argument in support of his claims.  See 38 C.F.R. § 3.103.  He has retained the services of a representative, and he has had the opportunity for a personal hearing before a member of the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the VLJ or Decision Review Officer who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the issue on appeal was explained during the hearing and the submission of additional evidence was suggested.  Significantly, neither the Veteran nor his representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.

Accordingly, the Board will address the claims on appeal.

Analysis

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1.  Separate diagnostic codes identify the various disabilities.  See 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.

The Court has held that an appeal from an initial rating is a separate and distinct claim from a claim for an increased rating.  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged ratings."  See Fenderson v. West, 12 Vet. App. 119, 126 (1999); see also Hart v. Mansfield, 21 Vet. App. 505 (2007) [holding, "staged ratings are appropriate for an increased-rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings"].

The assignment of a particular diagnostic code is "completely dependent on the facts of a particular case."  Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic code may be more appropriate than another based on such factors as an individual's relevant medical history, diagnosis, and demonstrated symptomatology.  Any change in diagnostic code by a VA adjudicator must be specifically explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).

The Veteran's psychiatric disorder is currently rated under 38 C.F.R. § 4.130, Diagnostic Code 9411 (PTSD).  Diagnostic Code 9411 is deemed by the Board to be the most appropriate because it pertains specifically to the primary diagnosed disability in the Veteran's case (PTSD).  In any event, with the exception of eating disorders, all mental disorders including PTSD and bipolar disorder are rated under the same criteria in the rating schedule.  Therefore, rating under another diagnostic code would not produce a different result.  Moreover, the Veteran has not requested that another diagnostic code be used.  Accordingly, the Board concludes that the Veteran is appropriately rated under Diagnostic Code 9411.

PTSD is to be rated under the general rating formula for mental disorders under 38 C.F.R. § 4.130.  The pertinent provisions of 38 C.F.R. § 4.130 concerning the rating of psychiatric disabilities read in pertinent part as the following.  A 30 percent rating is warranted when psychiatric disability causes occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 50 percent evaluation requires occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, Diagnostic Code 9411.  

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships. 38 C.F.R. § 4.130, Diagnostic Code 9411. 

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

Global Assessment of Functioning (GAF) scores are a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health- illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 267 (1996) [citing the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32].

GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers). See 38 C.F.R. § 4.130 (2013) [incorporating by reference the VA's adoption of the DSM-IV for rating purposes].

In this case, the Veteran seeks an evaluation in excess of 30 percent for his PTSD.  He contends that his symptomatology is more severe than reflected by the criteria associated with his current assigned disability rating.  

The Veteran filed his claim of entitlement to service connection for PTSD in 2008.  At that time, he reported that he suffered from occasional depressed mood and withdrawal from others.  A review of the record shows that he has been evaluated three times by VA and he has sought treatment for his PTSD symptoms during the period under appeal. 

The Veteran first underwent a VA psychiatric examination in December 2008 in conjunction with his claim of entitlement to service connection for PTSD.  That examination report shows that he complained of nightmares, distressing thoughts about war, withdrawal from others, being easily startled and decreased concentration.  He reported that he was currently married, he had a few friends at work, and he had good relationships with other members of his family.  The Veteran denied having any problems interacting with others at his place of employment.  

On clinical examination, the examiner observed that the Veteran was appropriately dressed and groomed, and that he was oriented.  There was no evidence of speech, thought process or thought content impairment.  The Veteran's memory, judgment, and insight were evaluated as intact.  The Veteran had anxious mood and affect,  and he complained of having depressed feelings.  He reported a decrease in quality of life from sleep impairment and nightmares.  The Veteran was diagnosed with PTSD and was assigned a GAF scaled score of 70.  The examiner found that the Veteran's PTSD was manifested by symptoms of anxiety, depressed mood and chronic sleep impairment.  The examiner opined that the Veteran's PTSD symptoms caused him "some dysfunction in occupational and social situations due to difficulty with concentration" and resulted in an occasional decrease in work efficiency and intermittent inability to perform occupational tasks, although generally he was functioning satisfactorily with routine behavior self-care and normal conversations. 

In June 2010, the Veteran was afforded another VA psychiatric examination. That examination report shows that the Veteran complained of nightmares, avoidance of activities and places that remind him of Vietnam, irritability, anger outbursts, difficulty concentrating, depressed mood and recurrent thoughts about death.  He reported that he was currently separated from his wife for the past three to four months as result of his PTSD symptoms.  He further reported that he did not see his sons very often, except for his youngest son who still loved with him.  On mental status examination, the examiner observed that the Veteran's appearance was fair, he had a restricted affected, and his mood was depressed and anxious.  The Veteran reported having thoughts about death, but denied any intent to act upon his thoughts.  There was evidence of impaired concentration, and the examiner observed that the Veteran was easily frustrated when talking with others.  The Veteran complained of poor sleep and nightmares.  His behavior, speech, thought process, judgment, insight and memory were evaluated as normal.  A diagnosis of PTSD was confirmed and the Veteran was assigned a GAF scaled score of 65.   The VA examiner concluded that the Veteran's social functioning had worsened since the last examination as a result of his marital and familial problems, but there was no indication of any change in his occupational functioning since the last examination.  It was noted that the Veteran continued to perform well in his job, he got along with coworkers, and he had not lost time at work because of his PTSD symptoms. 

During the April 2011 Board hearing, the Veteran and his wife reported their belief that symptoms of his PTSD has worsened over time, noting that the Veteran did not like to be around large crowds, got irritated easily, and as a result had been separated from his wife 4-5 times.  The Veteran also reported that he only had a few friends, and he rarely visited other family.

VA treatment records show that the Veteran takes Ambien to help alleviate some of his symptoms, in particular, his nightmares and sleep impairment.  Notably, these VA treatment records consistently described the Veteran as "coping well with symptoms of PTSD."  See VA treatment records dated August 2010 to April 2014.

The Veteran was afforded his most recent VA psychiatric examination in April 2014.  That examination report continues to reflect a diagnosis of PTSD.   The VA examiner opined that the Veteran's PTSD disability is manifested by mild occupational and social impairment, resulting in decreased work efficiency and ability to perform occupational tasks only during periods of significant stress.  The Veteran's PTSD symptoms were primarily manifested by depressed mood.  He complained of nightmares and sleep impairment as well as experiencing feelings of depressed mood and withdrawal from others.  During the clinical evaluation, the Veteran reported that he had now good relationship with his wife, despite being previously separated, and he was in contact with his children.  He noted that he was able to perform the majority of household chores and yard work, and he continues to work part-time as a supervisor at a Peanut Company.  He indicated that he continued to get along with his co-workers and he had a few friends.  The examiner noted that based on his reported history during interview and documentation from his treatment providers, the Veteran's level of functioning had not changed substantially since the last 2010 VA examination.

Here, the Veteran seeks an initial evaluation in excess of 30 percent for his PTSD disability.  He asserts that his disability is manifested by symptomatology that is more severe than associated with his currently assigned evaluation.  

At the outset, although there has been some fluctuation in the Veteran's symptomatology, the Board finds that a review of the record does not demonstrate that the Veteran's symptomatology had worsened to a level more severe than 30 percent disabling at any point during the period under appeal.  As such, "staged" ratings are not warranted.  38 C.F.R. § 4.71a; Hart, 21 Vet. App. 505.  See 38 C.F.R. § 4.1.

Collectively, the aforementioned medical evidence reflects that throughout the appeal period, the Veteran's PTSD disability was manifested predominantly by symptoms no more severe than the following: sleep impairment, nightmares, anxious and depressed mood, irritability, decreased concentration, intrusive thoughts, withdrawal from others, and hyper-startled responses.  

Even though the Veteran's mood had been described as depressed and he has reported passive suicidal thoughts, these symptoms are contemplated in the 30 percent evaluation.  Notably, the Veteran reported that he had no intent to act upon those thoughts.  Moreover, the most recent VA examiner found that the Veteran's PTSD symptoms only mildly impacted his social functioning.  The 2014 VA examiner found that the severity of the Veteran's PTSD disability had remained unchanged from the 2010 VA examination, and the 2014 VA examiner opined that his disability results in no more than decreased working efficiency and inability to perform occupational tasks only during periods of significant stress.  The Veteran takes Ambient for his PTSD symptoms, which does provide him with some relief as noted in his VA treatment records.  The Veteran was consistently evaluated as "coping well" with his PTSD symptoms with the assistance of his medication.  Overall, the Veteran's symptomatology does not support an evaluation in excess of 30 percent.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

At no point during the appeal period does the Veteran's overall PTSD symptomatology meet the criteria for a rating in excess of 30 percent.  In this regard, the medical evidence does not show the Veteran to have circumstantial, 
circumlocutory, or stereotyped speech, panic attacks, difficulty in understanding complex commands, impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks), impaired judgment, and impaired abstract thinking, or other symptoms that are characteristic of a 50 percent rating.  Rather, the Veteran was cooperative and participated effectively during his examinations, he denied any suicidal or homicidal intent, and he has demonstrated that his speech, thought process, though content, judgment and his memory were intact.  Although the Veteran has reported that he has suffered from withdrawal from others, the Veteran has reported that he continues to have a few friends at work, and he has a good relationship with his wife and other family members.  

In addition, throughout this period, the Veteran has been assigned GAF scaled scores between 65 and 70.  As described above, a GAF scaled score between 61 and 70 is indicative of some mild symptoms or some difficulty in social, occupational, or school functioning, not severe symptoms which must be shown to warrant the 50 percent disability rating.  The evidence of record does not support an evaluation of 50 percent for PTSD disability.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

The Board also considered the Veteran's entitlement to a higher 70 or 100 percent disability rating.  There is no indication of occupational and social impairment with deficiencies in most areas or total occupational and social impairment, as would be required by either higher rating.  There is no evidence of suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control; spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances; inability to establish and maintain effective relationships.  Or any evidence of gross impairment in thought processes and communication or persistence danger of hurting self or others; nor is there persistent delusions and hallucinations, intermittent inability to perform activities of daily living, disorientation to time or place, or memory loss for names of close relatives or own name.  The evidence as shown above does not show the level social and occupational impairment as contemplated by the 70 or 100 percent schedular evaluations. 

In short, after a review of all the evidence of record, the Board finds that for the entire period under appeal, the objective medical findings of record do not demonstrate that Veteran's PTSD disability supports an evaluation in excess of 30 percent.  The GAF scores assigned are also consistent with such a conclusion.  At no point does the medical evidence show that his symptomatology warrants an assignment of the next higher, 50 percent, rating for PTSD (and does not approximate those criteria).   Accordingly, an increased disability rating in excess of 30 percent is not warranted.  See 38 C.F.R. § 4.130, Diagnostic Code 9411.

Other Considerations

The Board has also considered whether this case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b)(1).  The United States Court of Appeals for Veterans Claims has held that the threshold factor for extra-schedular consideration is a finding on part of the RO or the Board that the evidence presents such an exceptional disability picture that the available schedular evaluations for the service-connected disability at issue are inadequate.  Therefore, initially, there must be a comparison between the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for the disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  Thun v. Peake, 22 Vet. App. 111 (2008).

In the case at hand, the record reflects that the Veteran has not required frequent hospitalizations for his PTSD and that the manifestations of his symptomatology are not in excess of those contemplated by the schedular criteria.  In sum, there is no indication that the average industrial impairment from the disability would be in excess of that contemplated by the assigned ratings.  Accordingly, the Board has determined that referral of the issue of entitlement to a higher rating for PTSD for extra-schedular consideration is not in order.

Finally, the Board is cognizant of the ruling of the Court in Rice v. Shinseki, 22 Vet. App. 447 (2009).  In Rice, the Court held that a claim for a total rating based on unemployability due to service- connected disability (TDIU), either expressly raised by the Veteran or reasonably raised by the record involves an attempt to obtain an appropriate rating for a disability and is part of the claim for an increased rating.  Here, the Veteran has not asserted and the record does not show that his PTSD disability has affected his ability to maintain employment.  Notably, the Veteran has been employed at a Peanut Company for the entire period under appeal. Accordingly, the Board concludes that a claim for TDIU has not been raised.

CONTINUED ON NEXT PAGE

ORDER

Entitlement to an initial evaluation in excess of 30 percent for PTSD is denied. 



____________________________________________
J. K. BARONE
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


